DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6, cancellation of claims 7-20 and addition of claims 21-32 in the reply filed on 02/16/2021 are acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 26 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 6 26 and 32 recite “when no additional attempts are available, transitioning to a connected state to send the data.”  However, claims 1, 21 and 27, from which claims 6, 26, and 32, respectively, depend do not recite any attempts.  Thus, it is unclear what the additional attempts refer to.

The following is a quotation of 35 U.S.C. 112(d):



Claims 5 and 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
	Claim 5 recites “when the ACK is not received from the network before the expiration of the timer, determining whether additional attempts are available to send the message in the inactive state” and “when additional attempts are available, resending the message while remaining in the inactive state and reinitiating the timer.” These are contingent limitations.
	 According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 5, “determining whether additional attempts are available to send the message in the inactive state” occurs only “when the ACK is not received from the network before the expiration of the timer” (i.e. the condition precedent).  Additionally, “resending the message while remaining in the inactive state and reinitiating the timer” occurs only “when additional attempts are available” Thus, because the contingent limitations are the sole limitations in claim 5, the BRI of claim 5 is that it includes no limitations and thus fails to further limit claim 1.
	Claim 6 recites “when no additional attempts are available, transitioning to a connected state to send the data” which is a contingent limitation.
	 Applying MPEP 2111.04 II. as described in detail above, “transitioning to a connected state to send the data” occurs only “when no additional attempts are available” (i.e. the 
	Applicant may cancel claims 5 and 6, amend claims 5 and 6 to place the claims in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  To amend claims 5 and 6 to place the claims in proper dependent form, Examiner suggests replacing contingent term “when” with a definitive phrase such as “based on.”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (US PG Pub 2019/0174571, hereinafter “Deenoo”).
	Regarding claim 1, Deenoo teaches a method, comprising: at a user equipment ("UE") in an inactive state (FIG. 2 WTRU in inactive state at 2000): determining an amount of data in an uplink buffer (FIG. 2 illustrating UL data arrival at WTRU; it would be readily apparent to one of ordinary skill in the art that the UL data would necessarily be stored at least temporarily in a buffer at the UE; ¶ [0432] At 2002, the WTRU may determine that UL data is to be transmitted. At 2004, perhaps upon consideration of one or more factors as described herein, such as the size of the UL data relative to a threshold); comparing the amount to a predetermined threshold (¶ [0432] . . . upon consideration of one or more factors as described herein, such as the size of the UL data relative to a threshold); and initiating a timer (¶ [0372]) 	Examiner notes that “when the amount is less than the predetermined threshold, sending a message comprising the data to a network while remaining in the inactive state” and “when an acknowledgement ("ACK") is received from the network indicating the data has been received from the network before the expiration of the timer, remaining in the inactive state” recite contingent limitations.  Applying MPEP 2111.04 II. as described in detail above, “sending a message comprising the data to a network while remaining in the inactive state” occurs only “when the amount is less than the predetermined threshold” and “remaining in the inactive state” occurs only “when an acknowledgement ("ACK") is received from the network indicating the data has been received from the network before the expiration of the timer.”  Thus, these limitations are not given patentable weight in determining whether the claim is rejectable in view of prior art.

Regarding claim 2, the combination of Deenoo and Tenny, specifically Deenoo, teaches wherein the inactive state is a radio resource control (R RC) inactive state (¶ [0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo, in view of Tenny et al. (US PG Pub 2018/0234839 A1, hereinafter “Tenny”).
	Regarding claim 1, Deenoo teaches a method, comprising: at a user equipment ("UE") in an inactive state (FIG. 2 WTRU in inactive state at 2000): determining an amount of data in an uplink buffer (FIG. 2 illustrating UL data arrival at WTRU; it would be readily apparent to one of ordinary skill in the art that the UL data would necessarily be stored at least temporarily in a buffer at the UE; ¶ [0432] At 2002, the WTRU may determine that UL data is to be transmitted. At 2004, perhaps upon consideration of one or more factors as described herein, such as the size of the UL data relative to a threshold); comparing the amount to a predetermined threshold (¶ [0432] . . . upon consideration of one or more factors as described herein, such as the size of the UL data relative to a threshold), when the amount is less than the predetermined threshold, sending a message comprising the data to a network while remaining in the inactive state (FIG. 2 block 2004; ¶ [0432] the WTRU may transfer the UL data in the INACTIVE state in consideration of one or more of, but not limited to, the following factors: if the size/amount of the UL data is less than a threshold) and when an acknowledgement ("ACK") is received from the network indicating the data has been received from the network, remaining in the inactive state (FIG. 2 block 2004 illustrating that after the WTRU receives the ACK for the UL Data, it remains in the inactive state).
	Deenoo does not teach initiating a timer whereby the ACK is received before the expiration of the timer.
	In analogous art, Tenny teaches initiating a timer (FIG. 2 illustrates that UE initiates listening timer 221); and that the ACK is received before the expiration of the timer (FIG. 2 illustrating L2 ACK 225 received by UE before the listening timer expires). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deenoo to initiate a timer prior to transmitting the uplink data and monitor whether the timer expires prior to receiving an acknowledgement as taught by Tenny.   One would have been motivated to do so in order to minimize the time the WTRU spends monitoring the downlink channel for the ACK, thereby enabling the UE to retransmit the data sooner if need be which reduces latency and improves user experience.  (Tenny ¶ [0058])

Regarding claim 2, the combination of Deenoo and Tenny, specifically Deenoo, teaches wherein the inactive state is a radio resource control (R RC) inactive state (¶ [0005]).

Regarding claim 3, the combination of Deenoo and Tenny, specifically Deenoo, teaches wherein the message comprises a Medium Access Control (MAC) transport block and wherein the predetermined threshold is based on a payload size of the MAC transport block (¶ [0371] The WTRU in RRC INACTIVE state . . .  may transmit a single transport block that may include an amount of data (i.e. payload size). For example, the amount of data that the WTRU may transmit in RRC INACTIVE state may be an amount of data no larger than a specific threshold x).

Regarding claim 4, the combination of Deenoo and Tenny, specifically Deenoo, teaches wherein the message further comprises a radio network temporary identifier of the UE (¶ [0389] an identity may uniquely identify a WTRU and/or WTRU context associated with a UL data transmission; [¶ [0395]  the WTRU may use a shorter identity within the same anchor eNB. A shorter identity may be explicitly assigned by the eNB (e.g., a RNTI).

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a processor (FIG. 1B processor 118) of a user equipment (“UE”) (FIG. 1B WTRU 102; ¶ [0043]).

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 1, including of a user equipment (“UE”) (FIG. 1B WTRU 102; ¶ [0043]), comprising: a transceiver configured to communicate with a network (FIG. 1B transceiver 120); and a processor (FIG. 1B processor 118) communicatively coupled to the transceiver.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo, in view of Tenny, and further in view of Yi et al. (US PG Pub 2018/0091263 A1, hereinafter “Yi”).
	Regarding claim 5, the combination of Deenoo and Tenny does not teach when the ACK is not received from the network before the expiration of the timer, determining whether additional attempts are available to send the message in the inactive state; and when additional attempts are available, resending the message while remaining in the inactive state and reinitiating the timer.
	In analogous art, Yi teaches when the ACK is not received from the network before the expiration of the timer (FIG. 13 decision block, “No” path; ¶ [0152]; ¶ [0150] indicates that a timer (CB-timer) is running at the decision block.  See also ¶ [0011]), determining whether additional attempts are available to send the message (¶ [0153] discloses that when the UE decides the CB-PUSCH transmission has failed, it retransmits the CB-PUSCH using a CB grant.  Thus, the UE determines that additional attempts are available because it has a grant to retransmit); and when additional attempts are available, resending the message (FIG. 13 S1315; ¶ [0152]) and reinitiating the timer (¶ [0152]). 
while remaining in the inactive state.  One would have been motivated to do so in order to enable the UE to utilize available resources to retransmit the data to the network, thereby increasing the UE throughput. (Yi ¶ [0153]) Additionally, one of ordinary skill in the art would readily recognize that retransmitting in the inactive state would minimize the UE’s energy consumption which results in longer battery life.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US PG Pub 2020/0229111 A1) – discloses method and an apparatus by which a radio resource control ( RRC)-inactive mode terminal transmits data in a next-generation mobile communication system;
da Silva et al. (US PG Pub 2018/0302914 A1) – discloses methods and apparatus for managing small data transmissions from user equipments, for managing radio resource control states of user equipments, and for managing a radio resource control context and state of user equipments;
Ryoo et al. (US PG Pub 2020/0037345 A1) – discloses a method and apparatus for transmitting data in RRC deactivated or activated state;
Aghili et al. (US PG Pub 2019/0014530 A1) – discloses enhancements to NAS protocol to transmit small data over signaling plane; 
Chandramouli et al. (US PG Pub 2017/0265133 A1) – discloses inactive communication mode; 
LI et al. (US PG Pub 2018/0091263 A1) – discloses a wireless device and method for performing a retransmission of data in a D2D communication; and
Basso et al. (US PG Pub 2005/0209804 A1) – discloses a method and system for maintaining and examining timers for network connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413